Appeal unanimously dismissed without costs. Memorandum: This appeal from a judgment that denied petitioner’s challenge to a determination of the Parole Board to deny parole release is moot. The determination expired during the pendency of this appeal, and a subsequent determination to deny parole release was made (see, Matter of Chenier v Richard W., 82 NY2d 830, 832). This appeal does not present a novel issue that is likely *1041to recur and will typically evade review (see, Matter of Chenier v Richard W., supra; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). (Appeal from Judgment of Supreme Court, Erie County, Gorski, J.—CPLR art 78.) Present—Green, J. P., Law-ton, Wesley, Doerr and Davis, JJ.